DETAILED ACTION
The amendment filed on 07/01/2022 has been entered and fully considered. Claims 2-15 and 20-24 are pending. Claims 21-24 have been withdrawn from consideration. Claims 2-15 and 20 are considered on merits, of which claim 2 is amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN 108660068, IDS).
Regarding claim 2, Guo discloses a detection chip (abstract), comprising:
a first substrate (1) (Fig. 6, par [0091]);
a micro-cavity defining layer on the first substrate and defining a plurality of micro-reaction chambers  (2), wherein each of the plurality of micro-reaction chambers comprises a reaction trap, the reaction trap comprises a sidewall and a bottom, the micro-cavity defining layer comprises a spacing region between the plurality of micro-reaction chambers (Fig. 6), and the spacing region comprises a first region adjacent to sidewalls of the plurality of micro-reaction chambers, and a second region non-adjacent to the sidewalls of the plurality of micro-reaction chambers (Fig. 6);
a hydrophilic layer (4) covering the sidewall and the bottom of each of the plurality of micro-reaction chambers (Fig. 6, par [0092]); and
a hydrophobic layer (5) covering the second region in the spacing region of the micro-cavity defining layer (Fig. 5, par [0095]);
wherein the hydrophilic layer (4) further covers the first region and the second region in the spacing region of the micro-cavity defining layer (Fig. 6), and the hydrophobic layer (5) covers the hydrophilic layer in the second region, so that the micro-cavity defining layer in the second region is covered by the hydrophilic layer (4) and the hydrophobic layer (5) which are stacked (Fig. 6).
Guo does not specifically disclose that wherein the hydrophobic layer does not cover the first region. However, Guo discloses that the purpose of depositing the hydrophobic layer on the spacing region is to prevent the aqueous sample spills over the spacing region between the micro-reaction chambers and help pulling an aqueous sample from the spacing region back to the hydrophilic well by surface tension (Fig. 11, par [0099]).  In the hydrophobic layer depositing process (S32) as discloses in Guo (Fig. 7, par [0081]), it is very difficult to completely cover all surface of the spacing region, because the hydrophobic covering layer 5 could spill over to the side wall. Thus, in real depositing process, the first region adjacent to the side walls of the plurality of micro-reaction chambers will not be covered by the hydrophobic layer. If the micro-reaction well is a round shape, the first region adjacent to the sidewall would be a thin width ring, and the width of the ring can be a few micrometers depending on the process. Further reducing the width of the ring to zero micrometers would have been very costly in the process, when the mask is unlikely to be a perfect match to the wells. Therefore, hydrophobic layer not covering the first region adjacent to the sidewall could simply be an inherently occurring phenomenon in the hydrophobic layer deposition process. Besides, a person skilled in the art would have appreciated that hydrophilic layer covering a few micrometers in the first spacing region that is adjacent to sidewalls would help pulling an aqueous sample from the first region back to the well by surface tension, therefore, diminish the need to reduce the width of the ring to zero microns.
Regarding claim 3, as has been discussed regarding claim 2 above, when the micro-reaction wells are circular, the spacing region adjacent to the side wall of the wells has inherently a circular ring shape of hydrophobic deposit. Further reducing the width of the ring to zero micrometers would be very costly in the process, when the mask is unlikely to be a perfect match to the wells. It would have been obvious to one of ordinary skill in the art to allow the width of the circular ring to be a few micrometers, e.g. 2-5 microns, in order to save the cost.
Regarding claim 5, Guo discloses that wherein the plurality of micro-reaction chambers (2) are arranged in an array on the first substrate (1) (Fig. 6).
Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN 108660068, IDS) in view of He et al. (CN102899245, IDS) (He).
Regarding claim 4, Guo does not specifically disclose that the detection chip further comprising a heating electrode, wherein the heating electrode is on the first substrate and closer to the first substrate than the micro-cavity defining layer, and is configured to heat the plurality of micro-reaction chambers, and
orthographic projections of the plurality of micro-reaction chambers on the first substrate are within an orthographic projection of the heating electrode on the first substrate.
However, in an analogous art of microfluidic chip, He discloses a heating electrode (3), wherein the heating electrode is on the first substrate and closer to the first substrate than the micro-cavity defining layer, and is configured to heat the plurality of micro-reaction chambers (2) (Fig. 1, par [0023]), and
orthographic projections of the plurality of micro-reaction chambers (2) on the first substrate are within an orthographic projection of the heating electrode (3) on the first substrate (Fig. 1).
At time before the filing it would have been obvious to one of ordinary skill in the art to include a heating electrode, wherein the heating electrode is on the first substrate and closer to the first substrate than the micro-cavity defining layer, and is configured to heat the plurality of micro-reaction chambers, and
orthographic projections of the plurality of micro-reaction chambers on the first substrate are within an orthographic projection of the heating electrode on the first substrate, in order to control the temperature of the reaction chamber.
Regarding claim 9, He discloses that the detection chip further comprising a second insulating layer, wherein the second insulating layer is between the heating electrode and the micro-cavity defining layer (par [0030]).

Claim 6-8, 10-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of He as applied to claim 4 and 9 above, and further in view of Huff et al (US 2018/0126381) (Huff).
Regarding claim 6, Guo does not specifically disclose that the detection chip further comprising a second substrate, wherein the second substrate is opposite to the first substrate, and the micro-cavity defining layer is on a side, facing the second substrate, of the first substrate.
Huff discloses that the detection chip further comprising a second substrate (120), wherein the second substrate is opposite to the first substrate (110) (Fig. 3B, par [0268]), and
the micro-cavity defining layer (155) is on a side, facing the second substrate, of the first substrate (Fig. 3B, par [0268]), in order to cover the micro-reaction chambers. 
Thus, it would have been obvious to one of ordinary skill in the art to include a second substrate in Guo, wherein the second substrate is opposite to the first substrate, in order to cover the micro-reaction chambers. 
Huff does not disclose a hydrophobic layer covers a side, facing the first substrate, of the second substrate. However, a person skilled in the art would have recognized that a hydrophobic layer, being on a side of the second substrate facing the first substrate would prevent the aqueous solution from contacting the surface of the second substrate facing the first substrate, therefore keep the solution inside the reaction well.
Regarding claim 7, He discloses that the detection chip further comprising a control electrode (4), wherein the control electrode is on the first substrate and is electrically connected to the heating electrode through a via hole or overlapped with the heating electrode, and the control electrode is configured to apply an electrical signal to the heating electrode (Fig. 1, par [0023]).
Regarding claim 8, He discloses that the detection chip further comprising a first insulating layer, wherein the first insulating layer covers the control electrode, and the heating electrode is on the first insulating layer (par [0030]); and
the first insulating layer comprises the via hole penetrating the first insulating layer, and the heating electrode is electrically connected to the control electrode through the via hole (Fig. 1, par [0030]).
Regarding claim 10, Huff discloses that wherein the first substrate comprises a reaction region and a peripheral region, the peripheral region is at least partially around the reaction region (Fig. 3B),
the reaction region comprises a functional region (par [0208]).
the micro-cavity defining layer is in the functional region (Fig. 3B).
He discloses that the control electrode and the via hole are in the peripheral region, and the heating electrode is in the reaction region and the peripheral region (Fig. 1).
Regarding claim 11, He discloses that wherein the via hole comprises a first via hole group and a second via hole group (Fig. 1); the control electrode comprises a first control electrode group and a second control electrode group (Fig. 1);
the first control electrode group is on the peripheral region, and is electrically connected to the heating electrode through the first via hole group (Fig. 1); and
the second control electrode group is electrically connected to the heating electrode through the second via hole group (Fig. 1).
The location of the first via hole and the second via hole are merely the design of choices.
Regarding claim 12, Huff discloses that the detection chip further comprising a plurality of spacers (in order to form gap 170), wherein the plurality of spacers are in the peripheral region and between the first substrate and the second substrate, and the plurality of spacers are configured to maintain a distance between the first substrate and the second substrate (Fig. 3N, par [0268]).
Regarding claim 13, Huff discloses that wherein a height of the spacers (gap 170) is greater than a height of the micro-cavity defining layer in a direction perpendicular to the first substrate (Fig. 3B).
Regarding claim 14, Huff discloses that the detection chip further comprising a sample inlet and a sample outlet, wherein the reaction region further comprises a non-functional region, the sample inlet and the sample outlet are both in the non-functional region and on different sides of the functional region (Fig. 3B), and
He teaches that the sample inlet penetrating the second substrate and the hydrophobic layer (par [0023]). It would be conventional to let and the sample outlet penetrating the second substrate and the hydrophobic layer as well.
Regarding claim 15, Huff discloses that wherein the sample inlet and the sample outlet are in the non-functional region and are symmetrically distributed on different sides of the functional region (Fig. 3B).
Regarding claim 20, He discloses that the detection chip further comprising a first temperature sensor (4), wherein the first temperature sensor is on a side, away from the micro-cavity defining layer, of the first substrate, and the first temperature sensor is in the reaction region and configured to detect a temperature of the reaction region (Fig. 1, par [0023]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797